DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “10” and “15” in Fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. The following claimed limitations are missing in the specification and should be included therein:
(a) “wherein the step of hydro treating the intermediate feedstock produces a combined carbon dioxide yield no more than 80% of what the combined carbon dioxide yield would otherwise be the case using the same hydrotreater equipment when feeding a triglyceride feedstock processed with the traditional pre-treatment step utilizing bleaching earth” (claim 5).
(b) “wherein the hydrogen stream comprises a throughput volume of no more than 80% of what the hydrogen consumption would otherwise be the case using the same hydrotreater equipment when feeding a triglyceride feedstock processed with the traditional pretreatment step utilizing bleaching earth” (claim 6).
(c) “wherein the renewable diesel product comprises at least 20% more even numbered straight-chain alkanes of length C14 or greater than would otherwise be the case using the same hydrotreater equipment when feeding a triglyceride feedstock processed with the traditional pre-treatment step utilizing bleaching earth” (claim 8).
(d) “wherein the second reaction chamber comprises standard hydrotreater equipment design but smaller in size, including ancillary equipment that would otherwise be the case when feeding traditionally pretreated triglyceride to the same process design” (claim 9).

Claim Objections
Claims 1, 3, 5, and 10 are objected to because of the following informalities.  
Claim 1, lines 2 and 3: For clarity, Applicant is suggested to amend “between 250-270°C” and “between 700-900 psig” to state “between 250[[-]] and 270°C” and “between 700[[-]] and 900 psig.”
Claim 1, line 5: There is insufficient antecedent basis for “the bottom.” Applicant is suggested to amend it to state “[[the]] a bottom.”
Claim 1, line 12: For consistency, Applicant is suggested to amend “the remaining aqueous solution” to state “the 
Claim 1, line 16: For clarity and consistency, Applicant is suggested to amend “FFA” to state “free fatty acids.” 
Claim 1, lines 19, 20-21, and 22: For clarity, Applicant is suggested to amend “the intermediate feedstock” to state “the purified intermediate feedstock.” 
Claim 1, lines 23 and 24: For clarity, Applicant is suggested to amend “between 200-350°C” and “between 300-1000 psig” to state “between 200[[-]] and 350°C” and “between 300[[-]] and 1000 psig.”
Claim 3, line 2: Applicant is suggested to amend “combination thereof” to state “a combination thereof.”
Claim 5, line 1: For consistency, Applicant is suggested to amend “the intermediate feedstock” to state “the purified intermediate feedstock.” 
Claim 10, line 3: For clarity and consistency, Applicant is suggested to amend “FFA” to state “free fatty acids.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, and 8 each recite “the case using the same hydrotreater equipment when feeding a triglyceride feedstock processes with the traditional pre-treatment step utilizing bleaching earth.” Claim 5 is considered indefinite because it is unclear what the Applicant meant by the traditional pre-treatment step utilizing bleaching earth. With regard to “the traditional pre-treatment,” the instant specification merely discloses, “The traditional pre-treatment step involves bleaching earth to remove catalyst poisons. This step adds expense due to the mining and use of large volumes of earthen clay material, and subsequent disposal of those materials once those catalyst poisons have been removed. The process also results in a significant (2 - 5 wt%) net loss of feedstock through absorption, which reduces the economy of renewable diesel compared to standard hydrocarbons” in para. [005]. The specification does not provide a definition or guidance for ascertaining the scope of “the traditional pre-treatment step utilizing bleaching earth.” For the purpose of examination, the claimed limitation “the traditional pre-treatment step utilizing bleaching earth” will be treated as any pre-treatment step utilizing bleaching earth known in the art.

Claim 9 recites “standard hydrotreater equipment design.” The term “standard hydrotreater equipment design” (emphasis added) is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, claim 9 recites “traditionally pretreated triglyceride,” which is also a relative term. For the purpose of examination, “standard hydrotreater equipment design” and “traditionally pretreated triglyceride” will be interpreted as “processed with a pre-treatment step utilizing bleaching earth,” respectively.

Claim 10 recites “wherein the operation of the hydrotreatment reaction is operated at substantially lower temperature as a result of avoiding the conversion of the triglyceride to the FFA and propylene (and then, in turn, to propane) in the hydrotreater, enabling less catalyst fouling/coking and longer catalyst life” (emphasis added). Claim 10 is considered indefinite for not specifying a reference temperature or hydrotreatment, to which the claimed temperature of the hydrotreatment reaction is being compared. The instant specification discloses “In contrast with conventional hydrotreatment of triglycerides, the FFA feedstock produced by the hydrolysis process allows the use of a higher-pressure (300 - 1000 psig), lower temperature (200°C-350°C) hydrogenation reaction 130 with a reduction of the decarboxylation reaction relative to the hydrogenation reaction.” For the purpose of examination, the limitation “substantially lower temperature” at line 2 will be treated as “a temperature of 200°C-350°C.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnes (US Pub. 2013/0310620 A1), in view of Sutterlin et al. (US Pub. 2018/0346831 A1).
Regarding claim 1, Kalnes discloses a process for producing paraffins from renewable feedstocks, the process comprising:
heating and pressurizing a first reaction chamber to reaction conditions of less than about 300°C and less than about 800 psig ([0016], lines 20-22);
introducing a renewable feedstock comprising triglycerides, impurities such as metals (catalyst poisons), and water in an amount greater than the stoichiometric amount, e.g., 6.7 wt% ([0013], [0015], [0024], [0082]);
hydrolyzing the renewable feedstock within the first reaction chamber, e.g., for 75 minutes, such that the triglycerides are separated into a glycerol stream (which is expected to be an aqueous solution since glycerol is water-soluble and the reactor contains water in excess of a stoichiometric amount) and a free fatty acids stream (corresponding to “an intermediate feedstock” of claim 1) ([0024], [0032], [0084]);
recovering the free fatty acids stream and the glycerol stream in an extraction column, which is equivalent to decantation ([0035]; see Spec., [0014]);
combining the free fatty acids stream with a hydrogen stream ([0035]);
conveying the mixture of the free fatty acids stream and the hydrogen stream to a second reaction chamber comprising a metallic catalyst to initiate a hydrogenation; and 
hydrotreating the free fatty acids stream into a renewable diesel product by heating the second reaction chamber to a temperature of about 200°C  to about 400°C and a pressure of about 600 psia to about 1200 psia while passing through the second reaction chamber ([0035], [0048], [0050]). 
The claimed temperature (250-270°C) and pressure (700-900 psig) ranges in the first reaction chamber and the temperature (200-350°C) and pressure (300-1000 psig) ranges in the second reaction chamber overlap the corresponding ranges taught by Kalnes ([0016], [0050]), and are considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.
Kalnes does not explicitly teach that the free fatty acids stream is subjected to an additional purification step prior to the hydrotreating step, wherein the purification step comprises distilling the free fatty acids stream into a purified free fatty acids stream and a bottom stream containing unreacted triglyceride, diglyceride, monoglyceride, free fatty acids, and catalyst poisons.
However, Kalnes does teach that the free fatty acids stream is optionally sent to one or more purification devices, prior to the hydroprocessing zone, to remove water, glycerol, and metals, thereby producing a purified free fatty acids stream substantially free of glycerol, water, and metals, e.g., < about 20 ppm total metals, < about 5 wt% glycerol, and < about 5 wt% water ([0025], [0035]). Kalnes suggests that the suitable purification methods of free fatty acids from the hydrolysis effluent include vacuum distillation, which is equivalent to the claimed step of “distilling the intermediate feedstock at a pressure under 700 mm Hg.” 
Therefore, it would have been obvious for one skilled in the art to further purify free fatty acids, obtained from the hydrolysis effluent, using a vacuum distillation, which is one of the purification methods suggested by Kalnes, absent evidence of criticality or unexpected results of using vacuum distillation over other suggested purification methods. 
	Kalnes does not explicitly teach conveying the glycerol stream to an evaporation system. 
However, Kalnes does teach that water from the separation zone 320 in Fig. 1 can be recycled to the hydrolysis zone 315 (i.e. the first reaction chamber) ([0032]). It is noted that the separation zone 320 separates the hydrolysis effluent into a fatty acids stream and an aqueous glycerol stream ([0032]), and thus one skilled in the art would understand that recovery of water from the separation zone 320 would require separation of water from the aqueous glycerol stream comprising glycerol and water. 
Sutterlin teaches a method for separating glycerol from an aqueous solution, the method comprising sending an aqueous solution comprising glycerol to a glycerol distillation column (evaporator) where a vapor phase comprising primarily water is generated at the top of the column ([0174]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Kalnes by conveying the aqueous glycerol stream to a distillation column (an evaporation system) to distill the aqueous glycerol stream into a glycerol stream and a water stream so that the water stream can be recycled back into the first reaction chamber, because (i) Kalnes teaches recovering water during the separation of the hydrolysis effluent and recycling it to the hydrolysis reactor, (ii) since Kalnes discloses that the hydrolysis effluent is separated into a fatty acids stream and an aqueous glycerol stream, one would understand that the aqueous glycerol stream would need to be subsequently separated into a glycerol stream and a water stream to recover water, (iii) Sutterlin teaches separating an aqueous glycerol stream into a glycerol stream and a water stream by distillation, and (iv) this involves application of a known separation technique to yield predictable results.   

Regarding claim 2, as discussed above, it would have been obvious to send the aqueous glycerol stream to a distillation column to separate it into a glycerol stream and a water stream, where the water stream is recycled to the hydrolysis reactor (Kalnes: [0032]; Sutterlin: [0174]). 

	Regarding claim 3, Kalnes discloses that the suitable catalysts for the hydrogenation may include nickel or nickel/molybdenum ([0048]).

	Regarding claim 4, Kalnes does not explicitly disclose that the step of hydrolyzing the renewable feedstock produces a glycerol yield at least 95% of a theoretical value. However, Kalnes does disclose that the hydrolysis step is operated to convert at least about 95% of the total lipids in the feedstock to free fatty acids ([0022]).  The hydrolysis of triglycerides (lipid) produces free fatty acids and glycerol as a co-product. Since (i) Kalnes discloses that at least about 95% of the lipidic feedstock (containing mostly triglycerides) is converted to free fatty acids and (ii) Kalnes discloses the same or substantially the same reaction conditions for the hydrolysis ([0016]), it is reasonably expected that the yield of glycerol, which is another product of the reaction, will also be at least 95%, absent evidence to the contrary.

Regarding claims 5, 6, 8, and 9, the recitations in these claims are drawn to intended results of the claimed method. Kalnes teaches the same or substantially the same method as the one recited in claim 1, as discussed above ([0015]-[0016], [0025], [0048], [0050]). Therefore, it is reasonably expected that the method of Kalnes would have the same or substantially the same results as recited in claims 5, 6, 8, and 9, including a CO2 yield of no more than 80%, a hydrogen consumption of no more than 80%, a yield of even numbered C14+ straight-chain alkanes of more than 20%, and a smaller hydrotreated equipment design, compared to a reference process using a traditional pre-treatment step utilizing bleaching earth. 

	Regarding claim 7, Kalnes discloses that the stream entering the hydrodeoxygenation (hydrogenation/hydrotreatment) reactor should include less than about 20 ppm total metals. Also, Kalnes teaches/encompasses the same method of obtaining a purified free fatty acids stream, i.e., hydrolysis of triglycerides, decantation, and vacuum distillation, under the same or substantially the same conditions ([0015]-[0016], [0025]). Therefore, one of ordinary skill in the art would reasonably expect the purified free fatty acids of Kalnes to have the same impurity levels as the claimed method, including less than 2 ppmw phosphorous, 20 ppmw sulfur and 30 ppmw nitrogen, absent evidence to the contrary.

	Regarding claim 10, Kalnes discloses the hydrotreatment reaction is operated at a temperature of about 200°C  to about 400°C. The claimed limitation of “substantially lower temperature,” which is interpreted as a temperature of 200-350°C, falls inside the temperature range disclosed by Kalnes, and is considered prima facie obvious. The recitation “as a result of avoiding the conversion of the triglyceride to the FFA and propylene (and then, in turn, to propane) in the hydrotreater, enabling less catalyst fouling/coking and longer catalyst life” is an intended result or a characteristic of the claimed method, which would naturally flow from the method of Kalnes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4 and 7-12 of copending Application No. 17/856,707 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are fully encompassed by the referenced claims. Particularly, both the instant claim 1 and the reference claim 1 are drawn to a method for producing renewable diesel comprising the steps of: heating and pressurizing a first reaction chamber; introducing a primary feedstock comprising triglycerides and catalyst poisons at a bottom of the first reaction chamber; hydrolyzing the primary feedstock to obtain an aqueous solution comprising glycerol and catalyst poisons, and an intermediate feedstock comprising free fatty acids and catalyst positions; decanting and conveying the intermediate feedstock to a distillation column, and conveying the remaining aqueous solution into an evaporation system; distilling the intermediate feedstock into a purified intermediate stream and a lower volume bottom stream;  combining the purified intermediate stream with a hydrogen stream; and conveying the intermediate feedstock and hydrogen stream to a second reaction chamber to convert the intermediate feedstock by hydrogenation/hydrotreating to a product comprising long-chain alkanes/a renewable diesel product. The instant claim 1 differs from the reference claim 1 in that its primary feedstock may additionally comprise “up to 50% water.” However, it is noted that the range of “up to 50% water” encompasses 0% thereby rendering obvious the reference claim 1 which is silent on the presence of water. In addition, the instant claims 2-10 are fully encompassed by one or more of the reference claims 1-4 and 7-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772